Case 9:18-cv-80390-WPD Document 235 Entered on FLSD Docket 04/28/2021 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                                  CASE NO. 9:18-CV-80390-WPD

   BENNY BARMAPOV,

                  Plaintiff,

   v.

   GUY AMUIAL, et al.,

         Defendants.
   ___________________________________________/


                  FINAL JUDGMENT FOR ATTORNEYS’ FEES AND COSTS

          THIS CAUSE is before the Court upon following (A) an “Omnibus Order Adopting and

   Approving Reports and Recommendations of Magistrate Judge; Granting in Part and Denying in

   Part Motions for Attorney’s Fees” [DE 221; 215] in which (i) defendants John Obeid, Palm

   Beach Auto Wholesale LLC, R & R Development GP, LLC, R & R North Lake Development,

   LLLP, Terry Rafih and Florida Automotive, Inc. were awarded attorneys’ fees in the amount of

   $19,865.50, plus statutory interest; (ii) defendants Somo Financial Services, Inc., Ariad Sommer

   and Roberto Habaue were awarded prevailing party attorney’s fees in the amount of $14,669.75,

   plus statutory interest and (iii) defendants Avrham Amuial, Guy Amuial, Yossi Amuial,

   Checkered Flag Automotive, LLC, G.L. Cars, Inc., North Palm Hauling, LLC, RBA Auto

   Finance LLC, Orna Sastiel, and Reuben Sastiel were awarded attorneys’ fees in the amount of

   $19,650.00, plus statutory interest, in each instance to be paid by plaintiff BENNY

   BARMAPOV; and (B) an “Order Approving Reports and Recommendation of Magistrate

   Judge; Overruling Objections; Granting in Part and Denying in Part Defendant Dougherty’s

   Verified Motion for Attorney’s Fees” [DE 228; 225] in which defendant Dougherty was awarded
Case 9:18-cv-80390-WPD Document 235 Entered on FLSD Docket 04/28/2021 Page 2 of 3




   prevailing party attorney’s fees in the amount of $22,050.00, plus statutory interest, in each

   instance to be paid by plaintiff, BENNY BARMAPOV.

           Accordingly, it is ORDERED AND ADJUDGED as follows:

           1. Defendants’ Amended Joint Motion for Entry of Judgment [DE 234] is hereby

                GRANTED 1;

           2. Judgment is hereby entered in favor of (i) defendants John Obeid, Palm Beach Auto

                Wholesale LLC, R & R Development GP, LLC, R & R North Lake Development,

                LLLP, Terry Rafih and Florida Automotive, Inc. in the amount of $19,865.50, plus

                statutory interest; (ii) defendants Somo Financial Services, Inc., Ariad Sommer and

                Roberto Habaue in the amount of $14,669.75, plus statutory interest (iii) defendants

                Avrham Amuial, Guy Amuial, Yossi Amuial, Checkered Flag Automotive, LLC,

                G.L. Cars, Inc., North Palm Hauling, LLC, RBA Auto Finance LLC, Orna Sastiel,

                and Reuben Sastiel in the amount of $19,650.00, plus statutory interest, and (iv)

                defendant Thomas Dougherty in the amount of $22,050.00, plus statutory interest,

                and in each instance against plaintiff Benny Barmapov, for which let execution issue

                forthwith.

           DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

   this 27th day of April, 2021.




   1
     The Court notes that due to Plaintiff’s failure to comply with the Order Granting Plaintiff’s Motion to Stay
   Enforcement of Attorneys’ Fee Awards Pending Final Resolution of Case, see [DE 223], due to Plaintiff’s personal
   check not being accepted into the Court’s Registry, the enforcement of the attorneys’ fee awards was not stayed and
   there is no reason to delay in entering this Final Judgment.
Case 9:18-cv-80390-WPD Document 235 Entered on FLSD Docket 04/28/2021 Page 3 of 3




   Copies furnished to:
   Counsel of record
